Holmes, Judge,
delivered the opinion of the court.
This case depends upon the jurisdiction of the Law Commissioner’s Court in actions to enforce liens against real estate. It was decided here at the last term that the Law Commissioner’s Court.had, no jurisdiction in such cases. (City to use, &c., v. Rudolph, 36 Mo. 465.) The judgment was for a special execution; against the real estate, and not merely for tiie debt independent of the lien, as in Kiimear v. Jones, 24 Mo. 83.
Judgment is -reversed and the suit dismissed.
The other judges -concur.'